Per Curiam.
— The appellant, who was the plaintiff in the court below, after verdict and judgment had been rendered against him, made a motion for a new trial. The motion was regularly continued from term to term, and a stay of execution ordered pending the determination of the motion. While that motion was undetermined, and still pending in the circuit court, this appeal was taken.
We are of opinion that the motion to dismiss the appeal must prevail. There is no such final judgment as will support an appeal, and the cause must be dismissed.— Overton v. State, 60 Ala. 73; Montevallo Coal Mining Co. v. Reynolds, 44 Ala. 252.
Appeal dismissed.